       Case 2:20-mj-00166-JDP Document 6 Filed 11/05/20 Page 1 of 2

                                                                        FILED
                       UNITED STATES DISTRICT COURT             November 05, 2020
                      EASTERN DISTRICT OF CALIFORNIA             CLERK, US DISTRICT COURT
                                                                   EASTERN DISTRICT OF
                                                                        CALIFORNIA


UNITED STATES OF AMERICA,                  Case No. 2:20-mj-166-JDP

               Plaintiff,

      v.                                           ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY
JOE MORRIS THOMPSON,

               Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOE MORRIS THOMPSON ,

Case No. 2:20-mj-166-JDP Charge 18 USC § 3583 , from custody for the following

reasons:

                X    Release: On previously imposed conditions of sup. release

                     Bail Posted in the Sum of $

                            Unsecured Appearance Bond $

                            Appearance Bond with 10% Deposit

                            Appearance Bond with Surety

                            Corporate Surety Bail Bond

                            (Other): To be released at 9 AM on 11/6/2020 and

                            ordered to report immediately to the US Marshal’s
                        X
                            Office at 501 I Street, Sacramento, CA for

                            processing.

      Issued at Sacramento, California on November 05, 2020 at __2:55 pm___.
Case 2:20-mj-00166-JDP Document 6 Filed 11/05/20 Page 2 of 2
